Title: To James Madison from Louis-André Pichon, 26 June 1804
From: Pichon, Louis-André
To: Madison, James



Monsieur,
Washington le 7 Messidor, an 12. le 26 Juin 1804.
La lettre que vous m’avez fait l’honneur de m’ecrire le 23 de ce mois, m’annonçant que le Président des Etats-unis ne croit pas devoir donner pour le Citoyen Martel un Exequatur pour Natchez, mais qu’il en sera accordé un pour la Nouvelle Orleans, si je crois cette substitution admissible, j’ai l’honneur de vous prier, Monsieur, de vouloir faire expédier à ce Commissaire un Exequatur pour le dernier port. Je me proposais à tout évènement d’envoyer le Citoyen Martel remplir le poste vacant de la Nouvelle Orléans; de sorte que sous le rapport de l’utilité immédiate cette indication de résidence dans son Exequatur ne pourra que coincider avec les besoins du service du Gouvernement Français. Mais je ne me serais pas crû autorisé à demander cette substitution qui réunit au Commissariat au quel le Cen Martel est nommé une place qui doit former un Commissariat separé: ce qui éventuellement peut rendre nulle la Commission du Cen Martel. J’ai l’honneur d’etre, Monsieur, avec un parfait respect, Votre très humble très obeisse Serviteur,
L. A. Pichon
 
Condensed Translation
Acknowledges JM’s letter of 23 June announcing the president’s decision to grant Citizen Martel an exequatur for New Orleans, rather than one for Natchez, should the substitution be acceptable to Pichon. Requests that JM expedite this exequatur to Martel, as Pichon wishes to send the latter to fill the vacant post at New Orleans. That location in fact meets the needs of the French government, but Pichon would not have thought himself authorized to request the substitution of the station to which Martel was named with a separate station, thus possibly rendering null Martel’s commission.
